Stewart v 163rd St. Improvement Council, Inc. (2019 NY Slip Op 02800)





Stewart v 163rd St. Improvement Council, Inc.


2019 NY Slip Op 02800


Decided on April 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2019

Acosta, P.J., Manzanet-Daniels, Tom, Oing, JJ.


8989 302677/12 8988

[*1]Connie B. Stewart, et al., Plaintiffs-Appellants,
v163rd Street Improvement Council, Inc., et al., Defendants-Respondents, The City of New York, Defendant.


Simon, Eisenberg & Baum, LLP, New York (Sagar Shah of counsel), for appellants.
Lester Schwab Katz & Dwyer, LLP, New York (Paul M. Tarr of counsel), for respondents.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about December 11, 2017, which, upon renewal, adhered to its prior determination granting defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about August 23, 2017, unanimously dismissed, without costs, as moot.
The court correctly concluded that plaintiffs' expert reports, admitted on renewal, were conclusory and speculative. Accordingly, they were insufficient to rebut defendants' prima facie showing that they discharged their duty to plaintiffs' decedent as a matter of law (N.X. v Cabrini Med. Ctr. , 97 NY2d 247, 252-253 [2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 11, 2019
CLERK